Case 1:18-md-02865-LAK-RWL Document 627-3 Filed 06/16/21 Page 1 of 4




                  EXHIBIT C
    Case 1:18-md-02865-LAK-RWL Document 627-3 Filed 06/16/21 Page 2 of 4


From:                  Dulberg, Andrew S.
To:                    McGoey, John
Cc:                    Maguire, Bill; Weinstein, Marc A.; Oxford, Neil; Schoenfeld, Alan E; Sharon McCarthy; Lichtenstein, Julia P;
                       Nicholas Bahnsen; Caroline Ciraolo
Subject:               RE: SKAT Discovery
Date:                  Friday, May 28, 2021 10:30:06 AM


Counsel,

Our responses to your email below follow.

1. In response to SKAT’s document requests, Defendants have not produced documents relating to
transactions involving Ezra Academy of Queens, the Broadgate Fund, and Duet Asset Management.
 None of those transactions involve Danish securities. They are not responsive to SKAT’s requests
(subject to Defendants’ objections), and Defendants do not intend to produce them.

2. We have produced more than 600 TIC forms. If you believe any such forms are “missing” from
our production, please identify them.

3. We have identified two additional FBAR forms for the period 2012-2016 that we did not
previously produce. We will produce them before the close of fact discovery.

4. Our production of documents in support of our advice of counsel defense is not incomplete.
 Consistent with applicable law, we produced all documents reflecting facts provided to counsel for
the purpose of rendering legal advice related to dividend arbitrage trading, and all documents
reflecting advice rendered by counsel. Draft memoranda not shared with defendants are not
relevant to the defense. Similarly, internal Kaye Scholer emails that do not reflect information
provided by the clients or advice rendered by counsel also are not relevant to the defense. To the
extent Kaye Scholer provided our clients with emails or memoranda addressing questions posed by
our clients (within the scope of the waiver), we produced them.

Regards,

Drew

Andrew S. Dulberg | WilmerHale
60 State Street
Boston, MA 02109 USA
+1 617 526 6352 (t)
+1 617 526 5000 (f)
andrew.dulberg@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be
privileged. If you are not the intended recipient, please notify us immediately—by replying to this message or by sending an email to
postmaster@wilmerhale.com—and destroy all copies of this message and any attachments. Thank you.
     Case 1:18-md-02865-LAK-RWL Document 627-3 Filed 06/16/21 Page 3 of 4


For more information about WilmerHale, please visit us at http://www.wilmerhale.com.


From: McGoey, John <john.mcgoey@hugheshubbard.com>
Sent: Thursday, May 20, 2021 3:07 PM
To: Sharon McCarthy <smccarthy@kflaw.com>; Schoenfeld, Alan E
<Alan.Schoenfeld@wilmerhale.com>; Caroline Ciraolo <cciraolo@kflaw.com>; Nicholas Bahnsen
<nbahnsen@kflaw.com>; Pilcer, Julia C <Julia.Pilcer@wilmerhale.com>; Dulberg, Andrew S.
<Andrew.Dulberg@wilmerhale.com>
Cc: Maguire, Bill <bill.maguire@hugheshubbard.com>; Weinstein, Marc A.
<marc.weinstein@hugheshubbard.com>; Oxford, Neil <neil.oxford@hugheshubbard.com>
Subject: SKAT Discovery

EXTERNAL SENDER


Dear counsel,

We write to follow up regarding a number of documents missing from your clients’ productions. While your clients
have produced some documents related to some the following categories, these productions appear incomplete.
Each of these categories of documents is relevant to the case and responsive to SKAT’s documents requests:

1.       Documents related to transactions involving Ezra Academy, the Broadgate Fund, and Duet Asset
Management. (We understand that some of these documents predate the period of our requests, but they have
been the subject of testimony by witnesses and are within the period that the Court has held relevant with respect
to other specific discovery issues.)

2.        All Treasury International Capital System (TIC) forms for all plans for calendar years 2012 through 2015.

3.        All Reports of Foreign Bank & Financial Accounts (FBAR) for all plans for calendar years 2012 through
2016

In addition, in support of their advice-of-counsel defense, your clients have waived attorney-client privilege and
produced correspondence between your clients and Kaye Scholer LLP. These productions also appear
incomplete.

First, the productions lack drafts of the various memoranda prepared by Kaye Scholer for your clients.

Second, your clients’ productions to date include very few internal communications among Kaye Scholer attorneys
or employees. Given the amount of work the firm was performing for your clients, we would expect a much higher
volume of internal correspondence.

Third, your clients have produced
    Case 1:18-md-02865-LAK-RWL Document 627-3 Filed 06/16/21 Page 4 of 4


John

John McGoey | Counsel

Hughes Hubbard & Reed LLP
One Battery Park Plaza, 16th floor | New York | NY 10004ဩ1482
Office +1 (212) 837-6776 | Cell +1 (917) 714-4796 | Fax +1 (212) 299-6776
john.mcgoey@hugheshubbard.com | bio


This message contains confidential information and is intended only for the individual named. If you are not the named
addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you
have received this e-mail by mistake and delete this e-mail from your system. E-mail transmission cannot be guaranteed to
be secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain
viruses. The sender therefore does not accept liability for any errors or omissions in the contents of this message, which
arise as a result of e-mail transmission. If verification is required please request a hard-copy version.
